                       LINITED STATES DISTRICT COURT
                 ヽ電 STERN      DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION

LINITED STATES OF AMERICA
                                                  DOCKET NO.1:20‑CR‑85
          V.
                                                  FACTUAL BASIS
JASONヽ 41CHAEL NIIILES
 a/k/à̀PURSEANON''


     NOW COMES the United States of Americ a, by and through R. Andrew
Murray, United States Attomey for the Western District of North Carolina, and
hereby files this Factual Basis in support of the plea agreement filed simultaneously
in this matter.

       This Factual Basis is filed pursuant to Local Criminal Rule I1.2 and does not
attempt to set forth all of the facts known to the United States at this time. By their
signatures below, the parties expressly agree that there is a factual basis for the guilty
plea(s) that the defendant will tender pursuant to the plea agreement, and that the
facts set forth in this Factual Basis are sufficient to establish all of the elements of
the crime(s). The parties agree not to object to or otherwise contradict the facts set
forth in this Factual Basis.

      Upon acceptance of the plea, the United States will submit to the Probation
Office a "Statement of Relevant Conduct" pursuant to Local Criminal Rule 32.4.
The defendant may submit (but is not required to submit) a response to the
Govemment's "Statement of Relevant Conduct" within seven days of its
submission. The parties understand and agree that this Factual Basis does not
necessarily represent all conduct relevant to sentencing. The parties agree that they
have the right to object to facts set forth in the presentence report that are not
contained in this Factual Basis. Either parry may present to the Court additional
relevant facts that do not contradict facts set forth in this Factual Basis.

       On February 24, 2018, Queensland, New Zealand investigators ("NZ
investigators") became aware of an individual, later identified as Jason Michael
MILES, utilizing the username "PIIRSEANON" to post images to a foreign image




    Case 1:20-cr-00085-MR-WCM Document 20 Filed 02/12/21 Page 1 of 3
hosting website. Using the username PURSEANON, MILES had posted
approximately fifteen (15) photo albums containing covertly taken images of young
girls in public places. One such album titled "GIRL AT CVS" contained GPS data
indicating that the images had been taken at a CVS convenience store located in
Morganton, North Carolina.

       On February 25,2018, NZ investigators began undercover communications
with MILES. Over the course of approximately two days the undercover investigator
communicated with MILES about his interest in children. An open source
investigation revealed that PURSEANON was Jason Michael MILES, residing in
Forest City, Rutherford County, North Carolina within the Western District of North
Carolina. As a result of this identification, the case was transferred to Homeland
Security Investigations ("HSI"), Hendersonville.

       On May 31,2018, HSI special agents executed a search warrant at MILES's
residence in Rutherford County. During the execution of the search warrant multiple
electronic devices were seized, including a Lexar 4GB USB manufactured in China.
A forensic analysis was conducted on this device, and it was discovered that on April
30,2018, approximately forV (40) video files depicting child pornography had been
downloaded by MILES from the Internet directly to the USB, thus constituting the
receipt of child pornography.



Ro ANDREW NIIURRAY
LINITED STATES ATTO



SPECIAL ASSISTANT UNITED STATES ATTORNEY




    Case 1:20-cr-00085-MR-WCM Document 20 Filed 02/12/21 Page 2 of 3
              Defendant's Counsel's Sisnature and Acknowledqment

       I have read this Factual Basis, the Bill of Indictment, and the plea agreement
in this case, and have discussed them with the defendant. Based on those
discussions, I am satisfied that the defendant understands the Factual Basis, the Bill
of Indictment, and the plea agreement. I hereby certify that the defendant does not
dispute this Factual Basis.




Mary El$Coleman, Afforney for Defendant
                                                                  DATED:    =-/t   t
                                                                                       lt   I




     Case 1:20-cr-00085-MR-WCM Document 20 Filed 02/12/21 Page 3 of 3
